Citation Nr: 1034018	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
rotator cuff tenosynovitis and osteoarthritis of the right 
shoulder (right shoulder disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1944 to June 1946. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky which continued the 30 percent rating for the Veteran's 
service-connected right shoulder disability.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right shoulder disability is manifested by 
abduction and flexion of the arm exceeding 25 degrees from the 
side prior to October 5, 2009, and by abduction and flexion of 25 
degrees or less from the side as of October 5, 2009. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a right 
shoulder disability have not been met prior to October 5, 2009.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
and 4.71a, Diagnostic Code 5201 (2009). 


2.  The criteria for a rating of 40 percent, but no higher, for a 
right shoulder disability are met as of October 5, 2009.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, and 
4.71a, Diagnostic Code 5201 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

II. Increased Rating

The Veteran contends that he is entitled to a rating in excess of 
30 percent for a right shoulder disability.  For the reasons that 
follow, the Board concludes that a higher rating is not warranted 
prior to October 5, 2009, and that a rating of 40 percent, but no 
higher, is warranted as of October 5, 2009.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  However, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's right shoulder disability has been rated under 
Diagnostic Code (DC) 5201 which pertains to limitation of motion 
of the arm.  See 38 C.F.R. § 4.71a.  The Board notes that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis, and the demonstrated 
symptomatology.  See id.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this regard, the 
Veteran has been diagnosed with degenerative arthritis of the 
right shoulder and tenosynovitis of the rotator cuff.  Under DC 
5024, tenosynovitis is to be rated on limitation of motion of the 
affected parts as degenerative arthritis.  See 38 C.F.R. § 4.71a.  
As DC 5201 addresses limitation of motion of the arm, the Board 
finds that this is the most appropriate diagnostic code for 
evaluating the Veteran's right shoulder disability.  

There is no indication that the Veteran has a service-connected 
muscle injury to the right shoulder.  Therefore, an evaluation 
under the diagnostic codes pertaining to muscle injuries is not 
warranted.  See 38 C.F.R. § 4.73.  

At the outset, the Board notes that the Veteran's right arm is 
his major upper extremity.  Under DC 5201, limitation of motion 
to shoulder level in the major or minor extremity warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a.  Limitation of motion to 
midway between side and shoulder level in the major extremity 
warrants a 30 percent evaluation.  Id.  Limitation of motion to 
25 degrees from the side in the major extremity warrants a 40 
percent evaluation.  Id.  

For VA purposes, normal range of shoulder motion is: forward 
extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 
degrees; internal rotation 0 to 90 degrees; and external rotation 
0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2009).
Lifting the arm to shoulder level is lifting it to 90 degrees.  
See id.  

The Court has held that limitation of motion of the arm under DC 
5201 cannot be based on abduction alone.  See Mariano v. 
Principi, 17 Vet. App. 305, 314-16 (2003).  Rather, it must be 
based on limitation in any one plane or limitation in all planes.  
Id.  The Court declined to interpret this regulation any further, 
deferring instead to the Secretary to make this determination in 
the first instance.  See id.  As requiring limitation of motion 
in any one plane is the interpretation more favorable to the 
Veteran, the Board finds that an evaluation under DC 5201 can be 
based on either limitation of abduction or flexion.  

The May 2008 VA examination report reflects that the Veteran's 
right arm had flexion to 70 degrees, abduction to 50 degrees, 
internal rotation to 70 degrees, and external rotation to 40 
degrees.  The Veteran had pain with active motion as well as 
crepitus and guarding of movement, but did not have any 
additional limitation with repetitions of motion.  The Veteran 
did not have joint ankylosis.  

A May 2008 private treatment record reflects that the Veteran's 
right shoulder had "decreased rom [range of motion] 25 degrees 
[sic]."  The Veteran also had a "marked frozen shoulder" and 
pain with lifting, as well as pain with passive range of motion.  
The physician did not specify which plane of motion was limited 
(i.e. abduction, flexion, or rotation) and whether it was limited 
to 25 degrees range of motion or whether it was limited by 25 
degrees.  Thus, the Board may not evaluate the Veteran's 
limitation of motion of the right arm based on this record as 
there is not enough information provided.   

A March 2009 private treatment record reflects that the Veteran 
had a marked decreased range of motion of the right arm with 
respect to abduction and rotation, but does not provide specific 
range of motion measurements.  Thus, the Board may not rate the 
Veteran's right shoulder disability in terms of range of motion 
based on this record.  

An April 2009 letter from the Veteran's private physician 
reflects that the Veteran's range of motion had decreased another 
25 degrees to 55 degrees.  The Board assumes that the physician 
was referring to the Veteran's right shoulder.  The physician did 
not specify whether this was a limitation in abduction, flexion, 
or rotation.  Nevertheless, there is no indication in this record 
that the Veteran had limitation of the right arm to 25 degrees 
from the side. 

A private treatment record dated October 5, 2009 reflects that 
the Veteran had progressively worsening right shoulder pain with 
abduction limited to 25 degrees with passive range of motion.  
Thereafter, the Veteran developed pain and was unable to rotate 
the shoulder at all. 

The October 2009 VA examination report reflects that the 
Veteran's right arm had flexion limited to 10 degrees, abduction 
to 40 degrees, internal rotation to 90 degrees, and external 
rotation to 20 degrees.  The Veteran had pain with active motion 
and following repetitions of motion, but did not have additional 
limitations after three repetitions of motion.  It was also noted 
that the Veteran was barely able to write his name, although the 
examiner did not explicitly attribute this difficulty to the 
Veteran's right shoulder disability.  The examiner stated that 
the Veteran did not have joint ankylosis. 

The Veteran's VA treatment records since April 2007 do not 
provide specific information with respect to his right shoulder. 

Based on the October 5, 2009 private treatment record, which 
reflects that the Veteran had abduction limited to 25 degrees, 
the Board finds that a disability rating of 40 percent under DC 
5201 is warranted as of this date.  In this regard, the October 
2009 VA examination, reflecting that the Veteran had flexion to 
10 degrees, corroborates the October 2009 private treatment 
record insofar as it shows that the Veteran met the criteria for 
a 40 percent rating under DC 5201 at this time.  Thus, a rating 
of 40 percent is warranted under DC 5201 as of October 5, 2009.  
This is the highest rating available under DC 5201.  See 
38 C.F.R. § 4.71a.  


Because there is no clinical evidence showing, and the Veteran 
has not stated, that he had motion of the arm limited to 25 
degrees from the side prior to October 5, 2009, a disability 
rating in excess of 30 percent cannot be assigned before this 
date.  As discussed above, the May 2008 private treatment record 
reflecting that the Veteran had "decreased rom [range of motion] 
25 degrees [sic]" is not specific enough to determine whether 
the Veteran met the criteria for a 40 percent rating under DC 
5201 on that date.  The May 2008 VA examination report, which 
reflects that the Veteran's ranges of motion well exceeded 25 
degrees in all planes, shows that the Veteran did not meet the 
criteria for a 40 percent rating under DC 5201 at this time.  The 
Board finds that the May 2008 VA examination report is more 
probative than the May 2008 private treatment record, as the VA 
examination report is unambiguous and provides specific ranges of 
motion.  Because the May 2008 VA examination report shows that 
the Veteran did not meet the criteria for a 40 percent rating, 
and outweighs the May 2008 private treatment record, the Board 
finds that the Veteran's right shoulder disability did not meet 
the criteria for a 40 percent rating under DC 5201 at this time.  
There is no other evidence showing that the criteria for a 40 
percent rating under DC 5201 were met prior to October 5, 2009.  
Thus, the preponderance of the evidence weighs against a rating 
in excess of 30 percent under DC 5201 prior to October 5, 2009.  

The Board notes that in the July 2010 appellant's brief, the 
Veteran's representative argued that because the Veteran had loss 
of motion in multiple planes of movement, separate ratings should 
be assigned for each limitation of range of motion.  Thus, one 
rating would be assigned for limitation of abduction, another for 
limitation of flexion, etc.  In support of this argument, the 
representative analogized the Veteran's right shoulder disability 
to a knee disorder for which separate ratings may be assigned for 
limitation of flexion and limitation of extension.  See 38 C.F.R. 
§ 4.71a, DC 5260 (limitation of flexion) and DC 5261 (limitation 
of extension).  The Board disagrees.  While in certain instances 
separate ratings may be assigned based on two different 
diagnostic codes, the United States Court of Appeals for Veterans 
Claims (Court) recently held in Cullen v. Shinseki, 2010 WL 
3191774 (Vet. App.) that unless the regulation expressly provides 
otherwise, separate disability ratings may not be assigned under 
the same diagnostic code, in this case DC 5201, as it would 
result in compensating the Veteran twice for the same disability 
in violation of the rule against pyramiding set forth in 38 
C.F.R. § 4.14.  Thus, the Board finds that compensating the 
Veteran separately for limitation of abduction and limitation of 
flexion, when there is only one diagnostic code pertaining to 
limitations of motion of the arm, would violate the rule against 
pyramiding and the Court's recent holding in Cullen.  Therefore, 
separate ratings are not warranted based on the Veteran's 
limitations of motion of his right arm. 

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Here, prior to October 5, 2009, the May 2008 VA examination 
report reflects that although the Veteran had pain with active 
motion as well as crepitus and guarding of movement, he did not 
have any additional limitation with repetitions of motion.  Thus, 
there is no indication that the Veteran had additional disability 
beyond that reflected in the 30 percent rating for limitation of 
range of motion.  The Veteran's pain and crepitus have been taken 
into consideration in assigning a 30 percent rating prior to 
October 5, 2009 based on limitation of motion, as the Board finds 
that the limitation of motion on which the 30 percent rating is 
based constitutes the functional loss caused by these symptoms 
and that there is no evidence showing they have created 
additional disability.  Moreover, the May 2008 VA examination 
report does not show that the Veteran had excess fatigability or 
incoordination.  While it does indicate that the Veteran had 
weakness, the Board finds that the Veteran's weakness of the 
shoulder has not created additional disability and is already 
compensated for by the assignment of a 30 percent rating for 
limitation of motion.  

Because the maximum schedular rating based on symptomatology that 
includes limitation of motion under DC 5201 has been established 
as of October 5, 2009, an increased rating under sections 4.40 
and 4.45 is not available as of this date.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

The Board has also considered other potentially applicable 
diagnostic codes.  Diagnostic Code 5010 indicates that traumatic 
arthritis is to be rated as degenerative arthritis under DC 5003.  
See 38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides that 
degenerative arthritis, established by X-ray findings, will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  See 
id.  As a compensable evaluation has been established under DC 
5201 for limitation of motion of the arm, a separate rating is 
not available under DC 5003. 

Diagnostic Code 5200 pertains to ankylosis of the scapulohumeral 
articulation.  See 38 C.F.R. § 4.71a.  Ankylosis is defined 
generally as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  The Note under DC 5200 
indicates that the scapula and humerus must move as one piece in 
order for this diagnostic code to apply.  See 38 C.F.R. § 4.71a.  
Here, the May 2008 private treatment record and April 2009 and 
March 2010 letters from the Veteran's private physician reflect 
that the Veteran had a "marked frozen shoulder."  However, the 
treating physician did not define this as ankylosis and did not 
indicate that the Veteran had immobility and consolidation of the 
joint or that the scapula and humerus moved as one piece.  
Moreover, although the May 2008 VA examination report included an 
X-ray study showing that the Veteran had degenerative changes in 
the right shoulder joint, and the October 2009 VA examination 
report included an X-ray study showing degenerative changes of 
the right shoulder joint with impingement, both reports 
explicitly state that the Veteran did not have ankylosis.  Thus, 
the preponderance of evidence is against a finding that the 
Veteran has ankylosis.   Therefore, DC 5200 is not applicable.

There is no evidence showing that the Veteran has any other 
impairment of the humerus or impairment of the clavicle or 
scapula.  Thus DC's 5202 and 5203 do not apply.  See id.  The 
Board finds that there are no other diagnostic codes relevant to 
the present claim. 

In assigning a 40 percent rating beginning October 5, 2009, the 
Board has found that the Veteran is entitled to staged ratings 
prior to and as of this date based on the level of disability 
shown for these respective periods of time.  See Hart, supra.  As 
discussed above, the Board finds that no further staging is 
appropriate because there is no evidence showing that the Veteran 
is entitled to a higher rating at any other point of time since 
his claim for an increase. 

The Board has considered whether the Veteran's claim should be 
referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) 
(2009); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Generally, 
the degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are found 
to be inadequate.  See 38 C.F.R. § 3.321(b).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

In determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board finds that referral for extraschedular consideration is 
not warranted.  His reported symptoms are those contemplated by 
the rating criteria.  In this regard, the Board finds that the 
Veteran's difficulty writing evidenced in the October 2009 VA 
examination report, to the extent it is attributable to his right 
shoulder disability, is a symptom that is anticipated by DC 5201, 
which compensates for limitation of motion of the arm.  There are 
no symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  The Veteran has not submitted 
evidence indicating that his right shoulder disability presents 
"such an exceptional or unusual disability picture . . . as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b).  That the Veteran's right 
shoulder disability might limit his ability to work in certain 
capacities is contemplated by the rating criteria, which is 
designed to compensate for the average impairment of earning 
capacity due to a particular disability.  See VAOPGCPREC 6-96.  
Moreover, the fact that circumstances specific to a particular 
veteran may cause the effects of a service-connected disability 
to be more profound in that veteran's case does not ordinarily 
provide a basis for extraschedular consideration.  Id.  Rather, 
the impairment must be one that is so unusual as to be 
unanticipated by the rating criteria.  See id.  Here, the 
evidence does not show marked interference with employment as 
defined for the purpose of extraschedular consideration, and does 
not show frequent periods of hospitalization or other unusual 
circumstances sufficient to warrant extraschedular consideration.  
Consequently, the Board finds that the available schedular 
evaluations are adequate to rate this disability, and therefore 
referral for extraschedular consideration is not warranted.  

Accordingly, the Board finds that the evidence is at least in 
equipoise with respect to entitlement to a disability rating of 
40 percent as of October 5, 2009 for the Veteran's right shoulder 
disability.  Consequently, the benefit-of-the-doubt rule applies, 
and entitlement to a rating of 40 percent is granted for this 
period of time.  The preponderance of the evidence is against 
entitlement to a rating in excess of 30 percent prior to October 
5, 2009.  Therefore, the benefit-of-the-doubt rule does not apply 
and entitlement to a rating in excess of 30 percent prior to 
October 5, 2009 must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court 
has held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice should generally be provided prior 
to an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled 
in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009), the Court held, in pertinent part, that to satisfy 
the first notice element for an increased-compensation claim, VA 
must notify the Veteran that he needs to provide or request the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  Further, 
the Veteran must be notified that a disability rating will be 
determined by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment.  
Finally, the notice must provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation. 

The Board notes that Vazquez-Flores was overruled insofar as it 
requires notice regarding the impact of the Veteran's disability 
on daily life and the rating criteria specific to the Veteran's 
claim.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  Any error related to these elements is harmless.  

Here, prior to initial adjudication of the Veteran's claim, an 
April 2008 letter satisfied all notice requirements required 
under Vazquez-Flores as modified.  It also notified the Veteran 
of his and VA's respective responsibilities for obtaining 
different types of evidence in support of his claim.  The Board 
concludes that this letter provided all notice required under the 
VCAA.  Moreover, a November 2008 letter informed the Veteran that 
VA considers evidence of the impact of the disability on daily 
life and provided notice of the rating criteria specific to 
shoulder disabilities.  Although the November 2008 letter was not 
sent prior to initial adjudication of the Veteran's claim, the 
Veteran had already received fully-compliant VCAA notice, and had 
ample opportunity to respond with additional argument and 
evidence before his claim was subsequently readjudicated and 
supplemental statements of the case (SSOC's) issued in November 
2008, September 2009, December 2009, and March 2010.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The Board concludes that 
the duty to notify has been satisfied. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains to 
the claim, in addition to the requirements of Quartuccio, supra.  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  See 
73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element is 
harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.   The Veteran has also submitted private 
treatment records.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the present claim.  The Board concludes that the 
duty to assist has been satisfied with respect to obtaining 
relevant evidence on the Veteran's behalf.

The duty to assist also includes, when appropriate, conducting a 
thorough and contemporaneous examination of the veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a new VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

Here, the RO provided the Veteran appropriate VA examinations in 
May 2008 and October 2009.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are adequate for rating 
purposes as they include all appropriate tests and measurements 
and provide sufficient data to evaluate the Veteran's right 
shoulder disability under VA law, including the applicable rating 
criteria.  

The Board notes the Veteran's claims file was not available to 
review for either examination.  However, when an increased rating 
is at issue, it is the prevent level of the Veteran's disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Thus, the examiners' task was to evaluate the 
Veteran's right shoulder disability as it manifested during the 
time of the examination, and not to render an opinion as to the 
etiology thereof.  In Mariano, 17 Vet. App. at 311-12, the Court 
held that range of motion measurements are not conclusions drawn 
by a VA examiner that would be affected by review of the claims 
file.  As a result, the Court concluded that the failure to 
review the Veteran's claims file did not undermine the objective 
(range of motion) findings recorded by the VA examiner.  See id.  
In the present case, both examiners took a reported history of 
the Veteran's right shoulder disability, thoroughly examined the 
Veteran, including conducting range of motion tests, and analyzed 
X-ray studies of the Veteran's right shoulder.  The Board finds 
that there is no likely possibility that a review of the 
Veteran's claims file would alter the examiners' findings 
regarding the Veteran's ranges of motion or functional 
limitations due to pain, weakness, or instability at the time of 
the examination, as these findings required a physical 
examination of the Veteran.  See id.  Notably, both examiners 
indicated that they reviewed the Veteran's medical records.  
Thus, the Board finds the May 2008 and October 2009 VA 
examinations are adequate for rating purposes and that no 
prejudice exists.  See Shinseki v. Sanders, 129T S. Ct. 1696, 
1704-05 (2009) (holding that whether prejudicial harm exists 
requires case-specific application of judgment, based upon 
examination of the record); see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007) (holding that the determination regarding 
prejudice is whether the error affected the "essential 
fairness" of the adjudication). 

With respect to whether the Veteran's right shoulder disability 
has worsened since he was last examined in October 2009, a March 
2010 letter from the Veteran's private physician states that the 
Veteran's range of motion had decreased to 15 degrees on the 
right.  However, the physician did not indicate whether he was 
referring to the Veteran's shoulder, did not state whether the 
decrease in motion pertained to flexion, abduction, or rotation, 
and did not provide any specific ranges of motion.  The Board 
finds that this statement is not sufficient to remand this claim 
for a new examination as it is not even clear whether it is the 
Veteran's shoulder to which the physician is referring.  
Moreover, the maximum disability rating for limitation of range 
of motion has been granted as of October 5, 2009, as discussed 
above.  Thus, a higher rating is not warranted based on any 
additional limitation in range of motion.  Accordingly, the Board 
is unwilling to remand this claim based on the physician's 
statement.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing to 
the Veteran.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been met.  
38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).










	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 30 percent for a 
right shoulder disability prior to October 5, 2009 is denied. 

Entitlement to a disability rating of 40 percent as of October 5, 
2009 for a right shoulder disability is granted, subject to the 
laws and regulations governing payment of monetary benefits. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


